TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED NOVEMBER 5, 2015



                                       NO. 03-13-00621-CV


                        Mary F. Henson and Dena Gaetens, Appellants

                                                  v.

         Texas Health and Human Services Commission and Kyle Janek, M.D.,
      Commissioner of the Texas Health and Human Services Commission, Appellees




            APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                    AFFIRMED -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on June 25, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall

pay all costs relating to this appeal, both in this Court and the court below.